Exhibit 10.2

 

Execution Copy

 

STANDBY PURCHASE AGREEMENT

 

THIS STANDBY PURCHASE AGREEMENT (the “Agreement”) is made as of September 7,
2005, by and between Alloy, Inc., a Delaware corporation (“Alloy”), dELiA*s,
Inc., a Delaware corporation (the “Company”), and MLF Investments LLC, a
Delaware limited liability company (“MLF”). Except as otherwise indicated
herein, capitalized terms used herein without immediate definition shall have
the meanings given them in Section 11 hereof.

 

WHEREAS, the Board of Directors of Alloy has determined that it is in the best
interests of Alloy and its shareholders to separate the merchandise businesses
currently conducted by certain subsidiaries of Alloy, including the operating
subsidiaries Alloy Merchandising Group, LLC (the Company’s predecessor in
interest), dELiA*s Corp., Alloy Merchandising, LLC and Skate Direct, LLC
(collectively, the “Merchandising Business”) from the other businesses conducted
by Alloy and its Subsidiaries;

 

WHEREAS, in furtherance of the foregoing, Alloy intends to effect a series of
transactions, including, without limitation, the contribution by Alloy and
various of its affiliates to the Company of certain assets relating to the
Merchandising Businesses, the end result of which transactions will be that the
Company will own, directly and indirectly, substantially all of the assets
relating to the Merchandising Businesses now held by Alloy and its subsidiaries;

 

WHEREAS, upon the consummation of the transactions described above and subject
to the fulfillment of the conditions set forth herein, Alloy first intends to
effect the distribution of all of the outstanding shares of common stock, par
value $.001 per share, of the Company (the “Common Stock”) on a pro rata basis
to the holders of shares of common stock, par value $.01 per share, of Alloy
(the “Alloy Common Stock”) as of the Record Date (as hereinafter defined) (the
“Spinoff”), all substantially in the manner described in the Registration
Statement (as defined below);

 

WHEREAS, in connection with Spinoff, and in order to provide the Company with
sufficient capital to effect a retail store expansion plan and provide working
capital for its business operations following consummation of the Spinoff, the
Company intends to conduct a rights offering (the “Rights Offering”) to allow
its stockholders (as of a certain record date) the transferable right (each a
“Right,” and collectively, the “Rights”) to purchase additional fractional
shares of its Common Stock for each share of Common Stock owned as of the record
date to be established for the Rights Offering (the “Record Date”), at a price
per share equal to a pre-money value equal to $175 million divided by the number
of shares of our common stock that will be issued in the Spinoff, as adjusted
pursuant to the treasury stock method to account for the dilutive impact of
options and warrants that will be outstanding immediately following the Spinoff
(the “Exercise Price”); and

 

WHEREAS, MLF has, pursuant to the terms of a Letter Agreement, dated as of
April 13, 2005, by and between MLF and Alloy (the “Letter Agreement”), agreed to
participate in the Rights Offering by exercising its pro rata share of the
Rights and, in connection with the Rights Offering, has committed to subscribe
for and exercise any Rights that remain unsold in the Rights Offering (the
“Backstop Amount”) at the Exercise Price (it being understood that other
stockholders will not be offered the right to purchase any Rights that go
unsubscribed in the Rights Offering) up to an aggregate dollar amount equal to
the difference between the



--------------------------------------------------------------------------------

aggregate dollar amount of MLF’s exercise of its pro rata share of the Rights
and $20 million; and

 

WHEREAS, MLF is the investment manager of MLF Partners, L.P., a Delaware limited
partnership and MLF Offshore Portfolio Company, L.P., a Cayman Islands exempted
limited partnership (collectively, the “MLF Funds,” which shall include for
purposes of this Agreement all investment funds for which MLF acts as investment
advisor and which, subsequent to the date hereof, acquire record or beneficial
ownership of any shares of Common Stock or Alloy Common Stock), which
collectively own, as of the date hereof, 7,489,082 shares of Alloy Common Stock;
and

 

WHEREAS, in connection with the transactions contemplated hereby, the Company
has agreed to grant MLF and the other purchasers of Rights and Common Stock
hereunder certain rights to have their shares of Common Stock registered under
the Securities Act for resale, all pursuant to the provisions of a Registration
Rights Agreement in substantially the form of Exhibit A hereto (the
“Registration Rights Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

Section 1. PARTICIPATION IN THE RIGHTS OFFERING; BACKSTOP.

 

(a) Participation in the Rights Offering. Pursuant to the terms and subject to
the conditions of this Agreement, MLF hereby agrees to cause the MLF Funds to
exercise, prior to the expiration of the Rights Offering, their respective full
pro rata share of the Rights, based on the total number of Rights to which each
such MLF Funds is entitled in the Rights Offering and the total number of Rights
being offered in the Rights Offering (its “Pro Rata Share”), such exercise to be
effected in accordance with the procedures set forth in the Company’s
Registration Statement on Form S-1 that is contemplated to be filed with the
Commission on or about September 2, 2005 (as filed and as thereafter amended,
the “Registration Statement”; and the prospectus, including all documents
incorporated therein by reference, as supplemented by the final prospectus
relating to the Rights, in the form filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act on or before the second
business day after the date the Registration Statement is declared effective by
the Commission, is herein called the “Prospectus”) under the heading “The Rights
Offering—Method of Exercising Rights,” and to pay the aggregate Exercise Price
for its Pro Rata Share of the Rights granted to it in the Rights Offering as and
when required pursuant to the provisions of the Rights.

 

(b) Backstop. Pursuant to the terms and subject to the conditions of this
Agreement, the Company hereby offers MLF the right to subscribe for and
exercise, in connection with the Rights Offering, at the Exercise Price, the
Backstop Amount. As soon as reasonably practicable following the expiration date
of the Rights Offering as set forth in the Registration Statement (as such date
may be extended by the Company, the “Expiration Date”), the Company and the
subscription agent for the Rights Offering shall determine the Backstop Amount
and provide notice thereof to MLF, which notice shall be given at least five
(5) business days prior to the Closing (as defined in Section 2). At the
Closing, MLF hereby agrees to, or to cause one or more of the MLF Funds
collectively to, subscribe for and exercise, at the Exercise Price, the Backstop
Amount (it being understood that other stockholders will not be offered the

 

-2-



--------------------------------------------------------------------------------

right to purchase any Rights that go unsubscribed in the Rights Offering
including by means of an oversubscription right) in such amounts as between MLF
and each MLF Fund as MLF shall determine, in its sole discretion.

 

Section 2. THE CLOSING. The subscription for the Backstop Amount hereunder shall
take place as soon as reasonably practicable following the Expiration Date, but
in any event not earlier than five (5) business days after notice to MLF and not
later than ten (10) business days following the Expiration Date, at a place
mutually agreeable to the Company and MLF (the “Closing”). At the Closing, the
Company shall deliver to MLF the certificates evidencing the shares of Common
Stock subscribed for pursuant to Section 1(b), the warrants required to be
delivered pursuant to Section 9(b) and the Registration Rights Agreement, duly
executed by the Company, and MLF shall deliver to the Company a cashier’s check
or wire transfer of immediately available funds to a bank account designated by
the Company in the amount equal to the Exercise Price multiplied by the number
of Shares exercisable pursuant to the Rights represented by the Backstop Amount.
The date on which the Closing occurs is hereinafter referred to as the “Closing
Date.”

 

Section 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. As a material
inducement to MLF to enter into this Agreement and to subscribe for the Rights,
the Company hereby represents and warrants that:

 

(a) Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where the ownership or leasing of its properties
or the conduct of its business requires such qualification, except where the
failure to be so qualified would not have a Material Adverse Effect. The Company
has all requisite corporate power and authority to own and operate its
properties, to carry on its business as now conducted and presently proposed to
be conducted and to carry out the transactions contemplated by this Agreement,
including, without limitation, the Rights Offering. The Company has all
necessary licenses, authorizations, consents and approvals and has made all
necessary filings required under any federal, state, local or foreign law,
regulation or rule, and has obtained all necessary authorizations, consents and
approvals from other persons, in order to conduct its business, except with
respect to such licenses, authorizations, consents and approvals the failure to
obtain which would not have a Material Adverse Effect. The Company is not in
violation of, or in default under, nor has it received notice of any proceedings
relating to revocation or modification of, any such license, authorization,
consent or approval or any federal, state, local or foreign law, regulation or
rule or any decree, order or judgment applicable to the Company, which
violation, breach or revocation likely would result in a Material Adverse
Effect.

 

(b) Capital Stock. Immediately following the Closing, the authorized capital
stock of the Company shall consist of (a) twenty five million
(25,000,000) shares of preferred stock, none of which shares shall be issued and
outstanding and one million (1,000,000) shares of which shall have been
designated as the Company’s Series A Junior Participating Preferred Stock and
(b) one hundred million (100,000,000) shares of Common Stock, with the amount
outstanding as of the Rights Offering Record Date to be as described in the
Prospectus. The capital stock of the Company will, as of the Rights Offering
Record Date, conform in all material

 

-3-



--------------------------------------------------------------------------------

respects to the description thereof contained in the Registration Statement and
the Prospectus, and the certificates for the shares of Common Stock are in due
and proper form and the holders of such shares will not be subject to personal
liability by reason of being such holders. As of the Closing, the outstanding
options, warrants and other rights to purchase capital stock of the Company
shall be as set forth in the Registration Statement and the Prospectus under the
heading “Capitalization.” Immediately following the Closing, all of the issued
and outstanding shares of capital stock, including the Common Stock, of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right and shall be listed for trading
on The Nasdaq Stock Market (“Nasdaq”). Except as set forth in the Registration
Statement and the Prospectus (i) no person has the right, contractual or
otherwise, to cause the Company to issue or sell to it any shares of Common
Stock or shares of any other capital stock or other equity interests of the
Company and (ii) no person has any preemptive rights, resale rights, rights of
first refusal or other rights to purchase any shares of Common Stock or shares
of any other capital stock or other equity interests of the Company, and, in the
case of each of the foregoing clauses (i) and (ii), whether as a result of the
filing or effectiveness of the Registration Statement or the issuance of the
Rights or the sale of the shares of Common Stock as contemplated thereby or
otherwise; except as set forth in the Registration Statement and the Prospectus,
no person has the right, contractual or otherwise, to cause the Company to
register under the Securities Act any shares of Common Stock or shares of any
other capital stock or other equity interests of the Company, or to include any
such shares or interests in the Registration Statement or the offering
contemplated thereby, whether as a result of the filing or effectiveness of the
Registration Statement or the issuance of the Rights as contemplated thereby or
otherwise.

 

(c) Authorization; No Breach. The execution, delivery and performance of this
Agreement, the Warrant, the Registration Rights Agreement and each other
agreement contemplated hereby to which the Company is a party have been duly
authorized by the Company. The Company is not in breach or violation of or in
default under (nor has any event occurred which with notice, lapse of time or
both would result in any breach of, constitute a default under or give the
holder of any indebtedness (or a person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) its (A) certificate of incorporation or by-laws, or
(B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company is a party or by which it or any of
its properties may be bound or affected and, except with respect to (B) only,
which breach, violation or default would be reasonably likely to result in a
Material Adverse Effect; and the execution, delivery and performance of this
Agreement, the Warrant and the Registration Rights Agreement, the issuance of
the Rights and the issuance and sale of the shares of Common Stock issuable upon
exercise of the Rights and the consummation of the transactions contemplated in
the Rights Offering and hereby will not conflict with, result in any breach or
violation of or constitute a default under (nor constitute any event which with
notice, lapse of time or both would result in any breach of or constitute a
default under) (A) the certificate of incorporation or by-laws of the Company,
or (B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company is a party or by which it or any of
its properties may be bound or affected, or (C) any federal, state, local or
foreign law, regulation or rule or any decree,

 

- 4-



--------------------------------------------------------------------------------

judgment or order applicable to the Company and which breaches, defaults or
violations would, in the case of the matters described in clauses (B) and
(C) above, be reasonably likely to result in a Material Adverse Effect; and
except for the registration under the Securities Act of (A) the shares of Common
Stock to be issued in the Spinoff, (B) the Rights and (C) the shares of Common
Stock issuable upon exercise of the Rights and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and applicable
state securities laws in connection with the Spinoff and the Rights Offering, no
consent, approval, authorization or order of, or filing or registration with,
any such court or governmental agency or body is required for the execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions contemplated hereby.

 

(d) Binding Agreement; Enforceability. This Agreement has been duly authorized,
executed and delivered by the Company and is a legal, valid and binding
agreement of the Company, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and to general principles of equity and to
limitations on the rights to indemnity and contribution that exist by virtue of
public policy. Each of the Warrant and Registration Rights Agreement, when duly
executed and delivered by the Company, will be a legal, valid and binding
agreement of the Company, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and to general principles of equity and to
limitations on the rights to indemnity and contribution that exist by virtue of
public policy.

 

(e) Independent Public Accountants. BDO Seidman LLP, whose report on the
financial statements of the Company is filed with the Commission as part of the
Registration Statement and the Prospectus, are independent public accountants as
required by the Act. Ernst & Young LLP, whose report on the financial statements
of dELiA*s Corp. is filed with the Commission as part of the Registration
Statement and the Prospectus, are independent public accountants as required by
the Act.

 

(f) Financial Statements. The audited and unaudited financial statements
included in the Registration Statement, together with the related notes and
schedules, present fairly the financial position of the Company as of the dates
indicated and the results of operations and cash flows of the Company for the
periods specified and have been prepared in compliance with the requirements of
the Securities Act and in conformity with generally accepted accounting
principles applied on a consistent basis during the periods involved; any pro
forma financial statements or data included in the Registration Statement and
the Prospectus comply with the requirements of Regulation S-X of the Act and the
Company believes that the assumptions used in the preparation of such pro forma
financial statements and data are reasonable, the pro forma adjustments used
therein are appropriate to give effect to the transactions or circumstances
described therein and the pro forma adjustments have been properly applied to
the historical amounts in the compilation of those statements and data; the
other financial and statistical data set forth in the Registration Statement and
the Prospectus are accurately presented in all material respects and prepared on
a basis consistent with the financial statements and books and records of the
Company; there are no financial statements (historical or pro forma) that are
required to be included in the Registration Statement and the Prospectus that
are not included as required; and

 

-5-



--------------------------------------------------------------------------------

the Company does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not disclosed in the
Registration Statement and the Prospectus.

 

(g) No Material Changes. Subsequent to the respective dates as of which
information is given in the Registration Statement and the Prospectus, there has
not been (i) any material adverse change, or any development reasonably likely
to result in a prospective material adverse change, in the business, properties,
management, financial condition or results of operations of the Company taken as
a whole, (ii) any transaction which is material to the Company, (iii) any
obligation, direct or contingent (including any off-balance sheet obligations),
incurred by the Company which is material to the Company, (iv) any change in the
capital stock or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company.

 

(h) No Material Misstatements. The Registration Statement and Prospectus
complied in all material respects with the requirements of the Securities Act
and does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, as of the date and in light of the circumstances under which
they were made, not misleading; provided, that information provided as of a
later date or filing shall be deemed to modify information provided as of an
earlier date or filing.

 

(i) Broker’s Fees. There is no investment banker, broker, finder or other
intermediary or advisor that has been retained by or is authorized to act on
behalf of Alloy or the Company or any of its Affiliates who might be entitled to
any fee, commission or reimbursement of expenses from MLF as a result of the MLF
Funds’ exercise of their Rights in the Rights Offering and the MLF Funds’
purchase of the Backstop Amount.

 

(j) Capitalization. The Company currently anticipates that Cash and Cash
Equivalents on its balance sheet immediately post-Spinoff (which includes for
purposes of this definition the net proceeds of the $1.2 million private
placement described in the Registration Statement and the net proceeds of the
Rights Offering, plus liquid assets transferred from Alloy in connection with
the Spinoff) plus its expected net cash flow thereafter, will result in
approximately $30 million of Cash and Cash Equivalents on its balance sheet as
of January 31, 2006, though such number is subject to change based on the
performance of the Company, capital expenditures and other factors.

 

Section 4. REPRESENTATIONS AND WARRANTIES OF ALLOY. As a material inducement to
MLF to enter into this Agreement and cause the MLF Funds to subscribe for the
Rights, Alloy hereby represents and warrants that:

 

(a) Organization and Corporate Power. Alloy is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where the ownership or leasing of its properties or the
conduct of its business requires such qualification and where the failure to be
so qualified could materially and adversely affect Alloy’s ability to effect the
Spinoff. Alloy has all requisite corporate power and authority to own and
operate its

 

-6-



--------------------------------------------------------------------------------

properties, to carry on its business as now conducted and presently proposed to
be conducted and to carry out the transactions contemplated by this Agreement,
including, without limitation, the Rights Offering. Alloy has all necessary
licenses, authorizations, consents and approvals and has made all necessary
filings required under any federal, state, local or foreign law, regulation or
rule, and has obtained all necessary authorizations, consents and approvals from
other persons, in order to effect the Spinoff; Alloy is not in violation of, or
in default under, or has received notice of any proceedings relating to
revocation or modification of, any such license, authorization, consent or
approval or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to Alloy, which violation, default or
revocation could materially and adversely affect Alloy’s ability to effect the
Spinoff.

 

(b) Capital Stock. Immediately following the Closing, the authorized capital
stock of the Company shall consist of (a) twenty five million
(25,000,000) shares of preferred stock, none of which shares shall be issued and
outstanding and one million (1,000,000) shares of which shall have been
designated as the Company’s Series A Junior Participating Preferred Stock and
(b) one hundred million (100,000,000) shares of Common Stock, with the amount
outstanding as of the Rights Offering Record Date to be as described in the
Prospectus. The capital stock of the Company conforms in all material respects
to the description thereof contained in the Registration Statement and the
Prospectus, and the certificates for the shares of Common Stock are in due and
proper form and the holders of such shares will not be subject to personal
liability by reason of being such holders. As of the Closing, the outstanding
options, warrants and other rights to purchase capital stock of the Company
shall be as set forth in the Registration Statement and the Prospectus under the
heading “Capitalization.” Immediately following the Closing, all of the issued
and outstanding shares of capital stock, including the Common Stock, of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right and shall be listed for trading
on Nasdaq. Except as set forth in the Registration Statement and the Prospectus
(i) no person has the right, contractual or otherwise, to cause the Company to
issue or sell to it any shares of Common Stock or shares of any other capital
stock or other equity interests of the Company and (ii) no person has any
preemptive rights, resale rights, rights of first refusal or other rights to
purchase any shares of Common Stock or shares of any other capital stock or
other equity interests of the Company, and, in the case of each of the foregoing
clauses (i) and (ii), whether as a result of the filing or effectiveness of the
Registration Statement or the issuance of the Rights or the sale of the shares
of Common Stock as contemplated thereby or otherwise; except as set forth in the
Registration Statement and the Prospectus, no person has the right, contractual
or otherwise, to cause the Company to register under the Securities Act any
shares of Common Stock or shares of any other capital stock or other equity
interests of the Company, or to include any such shares or interests in the
Registration Statement or the offering contemplated thereby, whether as a result
of the filing or effectiveness of the Registration Statement or the issuance of
the Rights as contemplated thereby or otherwise.

 

(c) Authorization; No Breach. The execution, delivery and performance of this
Agreement and any other agreement contemplated hereby to which Alloy is a party
have been duly authorized by Alloy. Alloy is not in breach or violation of or in
default under (nor has any event occurred which with notice, lapse of time or
both would result in any breach of, constitute a default under or give the
holder of any indebtedness (or a person acting on such

 

-7-



--------------------------------------------------------------------------------

holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) its (A) certificate of incorporation
or by-laws, or (B) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which Alloy is a party or by which it or any of
its properties may be bound or affected, which breach, violation or default
could materially and adversely affect Alloy’s ability to effect the Spinoff; and
the execution, delivery and performance of this Agreement, the issuance of the
Rights and the issuance and sale of the shares of Common Stock issuable upon
exercise of the Rights and the consummation of the transactions contemplated in
the Rights Offering and hereby will not conflict with, result in any breach or
violation of or constitute a default under (nor constitute any event which with
notice, lapse of time or both would result in any breach of or constitute a
default under) (A) the certificate of incorporation or by-laws of Alloy, or
(B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which Alloy is a party or by which it or any of its
properties may be bound or affected, or (C) any federal, state, local or foreign
law, regulation or rule or any decree, judgment or order applicable to Alloy;
and except for the registration under the Securities Act of (A) the shares of
Common Stock to be issued in the Spinoff, (B) the Rights and (C) the shares of
Common Stock issuable upon exercise of the Rights and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state securities laws in connection with the Spinoff
and the Rights Offering, no consent, approval, authorization or order of, or
filing or registration with, any such court or governmental agency or body is
required for the execution, delivery and performance of this Agreement by Alloy
and the consummation of the transactions contemplated hereby.

 

(d) Binding Agreement; Enforceability. This Agreement has been duly authorized,
executed and delivered by Alloy and is a legal, valid and binding agreement of
Alloy, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and to general principles of equity and to limitations on the
rights to indemnity and contribution that exist by virtue of public policy.

 

(e) Independent Public Accountants. BDO Seidman LLP, whose report on the
financial statements of Alloy is filed with the Commission as part of the
Registration Statement and the Prospectus, are independent public accountants as
required by the Act. Ernst & Young LLP, whose report on the financial statements
of dELiA*s Corp. is filed with the Commission as part of the Registration
Statement and the Prospectus, are independent public accountants as required by
the Act.

 

(f) Financial Statements. The audited and unaudited financial statements
included in the Registration Statement, together with the related notes and
schedules, present fairly the financial position of the Company as of the dates
indicated and the results of operations and cash flows of the Company for the
periods specified and have been prepared in compliance with the requirements of
the Securities Act and in conformity with generally accepted accounting
principles applied on a consistent basis during the periods involved; any pro
forma financial statements or data included in the Registration Statement and
the Prospectus comply with the requirements of Regulation S-X of the Act and the
Company believes that the assumptions used in the preparation of such pro forma
financial statements and data are reasonable, the pro forma

 

-8-



--------------------------------------------------------------------------------

adjustments used therein are appropriate to give effect to the transactions or
circumstances described therein and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements and
data; the other financial and statistical data set forth in the Registration
Statement and the Prospectus are accurately presented in all material respects
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included in the Registration Statement and the
Prospectus that are not included as required; and the Company does not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not disclosed in the Registration Statement and
the Prospectus.

 

(g) No Material Changes. Subsequent to the respective dates as of which
information is given in the Registration Statement and the Prospectus, there has
not been (i) any material adverse change, or any development reasonably likely
to result in a prospective material adverse change, in the business, properties,
management, financial condition or results of operations of the Company taken as
a whole, (ii) any transaction which is material to the Company, (iii) any
obligation, direct or contingent (including any off-balance sheet obligations),
incurred by the Company which is material to the Company, (iv) any change in the
capital stock or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company.

 

(h) No Material Misstatements. The Registration Statement and Prospectus
complied in all material respects with the requirements of the Securities Act
and does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(i) Broker’s Fees. There is no investment banker, broker, finder or other
intermediary or advisor that has been retained by or is authorized to act on
behalf of Alloy or the Company or any of its Affiliates who might be entitled to
any fee, commission or reimbursement of expenses from MLF as a result of MLF’s
exercise of its Rights in the Rights Offering and MLF’s purchase of the Backstop
Amount.

 

Section 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF MLF. As a material
inducement to the Company to enter into this Agreement, MLF hereby represents
and warrants that, and represents, warrants and covenants as set forth in
paragraph (f) that:

 

(a) Organization And Corporate Power. MLF is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which its
ownership of property or conduct of business requires it to qualify. MLF has all
requisite limited liability company power and authority and all material
licenses, permits and authorizations necessary to own and operate its
properties, to carry on its business as now conducted and presently proposed to
be conducted and to carry out the transactions contemplated by this Agreement,
including, without limitation, its agreement to cause the MLF Funds to subscribe
for the Rights in the Rights Offering.

 

-9-



--------------------------------------------------------------------------------

(b) Authorization; No Breach. The execution of this Agreement by MLF and the
consummation by MLF of the transactions contemplated hereby will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which MLF or any MLF Fund is a
party or by which MLF or any MLF Fund is bound or to which any of its property
or assets is subject, nor will such actions result in any violation of the
provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over MLF or any MLF Fund or its
property or assets in each case in a manner that would adversely impact MLF’s or
any MLF Fund’s ability to subscribe for the Rights hereunder and effect the
purchase of the Backstop Amount, each as set forth herein, and, except for the
registration of the shares of Common Stock that underlie the Rights under the
Securities Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state
securities laws in connection with the Spinoff and the Rights Offering, no
consent, approval, authorization or order of, or filing or registration with,
any such court or governmental agency or body is required for the execution,
delivery and performance of this Agreement by MLF and the consummation by MLF
and the MLF Funds of the transactions contemplated hereby in each case in a
manner that would adversely impact MLF’s or any MLF Fund’s ability to subscribe
for the Rights and perform its other obligations hereunder.

 

(c) Investment Representations. MLF hereby represents that it and each MLF Fund
acquiring the Rights and the shares of Common Stock that will underlie the
Rights purchased hereunder or acquired pursuant hereto are acquiring such Rights
and Common Stock for its own account with the present intention of holding such
securities for purposes of investment, and that it has no intention of selling
such securities in a public distribution in violation of the federal securities
laws or any applicable state securities laws. In addition, MLF hereby represents
that it is sophisticated in financial matters and is able to evaluate the risks
and benefits of the investment in the Rights and the shares of Common Stock that
will underlie the Rights.

 

(d) Broker’s Fees. There is no investment banker, broker, finder or other
intermediary or advisor that has been retained by or is authorized to act on
behalf of MLF or any MLF Fund who might be entitled to any fee, commission or
reimbursement of expenses from either Alloy or the Company or any of its
Affiliates as a result of MLF’s or any MLF Fund’s exercise of its Rights in the
Rights Offering and MLF’s or any MLF Fund’s purchase of the Backstop Amount.

 

(e) Shares Of Common Stock Beneficially Owned. As of the date hereof, (a) MLF is
the beneficial owner of 7,489,082 shares of Alloy Common Stock, (b) MLF
Partners, L.P., is the beneficial owner of no shares of Alloy Common Stock and
(c) MLF Offshore Portfolio Company, L.P., is the beneficial owner of 7,489,082
shares of Alloy Common Stock.

 

(f) Available Funds.

 

(i) MLF and the MLF Funds have, or as of the effective date of the Registration
Statement will have, on hand Cash and Cash Equivalents and/or Readily Marketable
Securities sufficient in amount to satisfy their collective obligations
hereunder. MLF agrees, on

 

-10-



--------------------------------------------------------------------------------

behalf of itself and the MLF Funds, that each of MLF and the MLF Funds shall
keep on hand, until the transactions contemplated hereby are consummated or this
Agreement is earlier terminated, Cash and Cash Equivalents and/or Readily
Marketable Securities sufficient in amount to satisfy their collective
obligations hereunder.

 

(ii) Alloy shall provide MLF with not less than 5 days notice of the expected
effective date of the Registration Statement and shall promptly update such
notice if the expected effective date changes. In furtherance of its obligations
in paragraph (i) above, not later than the business day before the date
specified in such notice (or the updated notice if applicable), MLF shall, on
behalf of itself and the MLF Funds, establish one or more separate segregated
accounts at MLF’s prime broker into which MLF or the MLF Funds shall deposit
assets sufficient to satisfy their collective obligations hereunder. The amounts
deposited into such segregated account(s) shall consist, in the aggregate, of
either:

 

  (A) $20 million of Cash and Cash Equivalents;

 

  (B) Readily Marketable Securities with an aggregate net Fair Market Value
(after subtracting the full amount of all margin loans and other similar
encumbrances for which such Readily Marketable Securities are serving as
collateral) of not less than $50 million; or

 

  (C) a letter from an institution, reasonably satisfactory to Alloy’s board of
directors to the effect that such institution commits, in the ordinary course of
its business consistent with applicable margin regulations, to loan MLF and/or
the MLF Funds, on margin, $20 million; provided, that any securities which may
be required to serve as collateral for any such margin loan shall not count as
deposit pursuant to clause (B) above.

 

The actual composition of such segregated account shall be selected at MLF’s
sole discretion, and MLF may satisfy its obligation with a mixture of components
from clauses (A), (B) and (C) above in its sole discretion so long as the
mixture is in proportion to the specific requirements of the clauses. By way of
illustration only, MLF may elect to satisfy its obligations under this paragraph
(f)(ii) 50% through clause (A) and 50% through clause (B) by depositing into a
segregated account $10 million of Cash and Cash Equivalents and Readily
Marketable Securities with a net Fair Market Value of $25 million.
Alternatively, MLF may elect to satisfy its obligations under this paragraph
(f)(ii) 25% through clause (A), 25% through clause (B) and 50% through clause
(C) by depositing into a segregated account $5 million of Cash and Cash
Equivalents, Readily Marketable Securities with a net Fair Market Value of $12.5
million and a letter committing the issuing institution to provide, on margin,
$10 million.

 

(iii) Dominion and control of such brokerage account shall at all times remain
with MLF and the MLF Funds. Notwithstanding the foregoing, to the extent that
any deposited amounts consist of Readily Marketable Securities, MLF shall be
required to deposit

 

-11-



--------------------------------------------------------------------------------

the proceeds of any sales thereof directly into such segregated account and such
funds shall then be considered Cash and Cash Equivalents.

 

Section 6. CONDITIONS TO OBLIGATIONS OF EACH PARTY TO EFFECT THE CLOSING. The
respective obligations of each party to consummate the transactions contemplated
hereby are subject to the satisfaction on or prior to the Closing Date of each
of the following conditions:

 

(a) All consents by third parties (governmental or otherwise) that are required
for the consummation of the transactions contemplated hereby (including, without
limitation, the consummation of the Rights Offering) shall have been obtained on
terms mutually agreeable to each party.

 

(b) The Registration Statement shall have been timely filed with the Commission
and declared effective; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; and all requests of the Commission for inclusion of additional
information in the Registration Statement and the Prospectus or otherwise shall
have been complied with in all material respects.

 

(c) No action, suit or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any jurisdiction or before
any arbitrator wherein an unfavorable judgment, decree, injunction, order or
ruling would prevent the performance of this agreement or any of the
transactions contemplated hereby (including, without limitation, the Spinoff and
the Rights Offering), declare unlawful the transactions contemplated by this
Agreement (including, without limitation, the Spinoff and the Rights Offering)
or cause such transactions to be rescinded.

 

(d) The Spinoff and the Rights Offering each shall have been consummated in
conformity with the requirements and conditions set forth in the Registration
Statement and the Prospectus, and the shares of Common Stock to be distributed
in the Spinoff to Alloy’s stockholders shall have been so distributed in the
manner set forth in the Registration Statement.

 

(e) The shares of Common Stock underlying the Rights shall have been listed for
trading on Nasdaq.

 

Section 7. CONDITIONS TO OBLIGATIONS OF THE COMPANY TO EFFECT THE CLOSING. In
addition to the conditions set forth in Section 6 above, the obligations of the
Company to consummate the transactions contemplated hereby are subject to each
of the representations and warranties of MLF contained in this Agreement being
true and correct in all material respects as of the date hereof and at and as of
the Closing Date as if made at and as of such time, except that, to the extent
such representations and warranties address matters only as of a particular
date, such representations and warranties shall, to such extent, be true and
correct at and as of such particular date as if made at and as of such
particular date.

 

Section 8. CONDITIONS TO OBLIGATIONS OF THE MLF TO EFFECT THE CLOSING. In
addition to the conditions set forth in Section 6 above, the obligations of MLF
to consummate the transactions contemplated hereby are subject to (i) each of
the representations

 

-12-



--------------------------------------------------------------------------------

and warranties of the Company and Alloy contained in this Agreement being true
and correct in all material respects as of the date hereof and at and as of the
Closing Date as if made at and as of such time, except that, to the extent such
representations and warranties address matters only as of a particular date,
such representations and warranties shall, to such extent, be true and correct
at and as of such particular date as if made at and as of such particular date;
(ii) MLF’s receipt of an opinion of Katten Muchin Rosenman LLP, counsel to the
Company, in form reasonably satisfactory to MLF, in respect of this Agreement
and the transactions contemplated hereby; (iii) the Company shall have taken all
such action necessary to render inapplicable the provisions of Section 203 of
the General Corporation Law of the State of Delaware as it relates to MLF and
the MLF Funds; (iv) the Company shall have taken all such action necessary to
provide that neither MLF nor any of the MLF Funds shall be deemed an “Acquiring
Person” pursuant to the provisions of the Stockholder Rights Agreement to be
entered into as of the effective date of the Spinoff by Company and American
Stock Transfer & Trust Company, as Rights Agent (the “Rights Plan”), unless and
until MLF, the MLF Funds and their Affiliates and Associates (as such terms are
defined in the Rights Plan) become the Beneficial Owner (as such term is defined
in the Rights Plan) of more than 30% of the Company’s Common Stock, and (v) the
Company shall have executed and delivered to MLF the Registration Rights
Agreement, with such changes thereto to which Alloy, the Company and MLF may
mutually agree.

 

Section 9. BACKSTOP FEE.

 

(a) Within three (3) days of the approval by the Board of Directors of Alloy of
the Spinoff, Alloy shall pay to MLF a non-refundable commitment fee of $50,000
by wire transfer of immediately available funds to the account identified in
writing to Alloy.

 

(b) If the Rights Offering is effected, MLF shall be entitled to receive at the
Closing a non-refundable fee upon the consummation of the Rights Offering and
MLF’s purchase of the Backstop Amount at the Exercise Price of ten-year warrants
to purchase, at the Exercise Price, that number of shares of Common Stock that
is equal to .08 multiplied by the number of shares of Common Stock issued
pursuant to the Rights Offering. Such warrants shall be in substantially the
form attached hereto as Exhibit A, with such changes thereto to which Alloy, the
Company and MLF may mutually agree, and shall be issued at the Closing or as
soon thereafter as reasonably practical.

 

Section 10. NO OBLIGATION TO COMPLETE SPINOFF OR RIGHTS OFFERING. Nothing
contained in this Agreement shall (i) obligate Alloy to initiate or consummate
the Spinoff, (ii) obligate Alloy or the Company to initiate or consummate the
Rights Offering, or (iii) obligate Alloy or the Company to require MLF or any
MLF Fund to purchase all or any of the shares of Common Stock underlying the
Backstop Amount.

 

Section 11. DEFINITIONS. For the purposes of this Agreement, the following terms
have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, “control” when used with
respect to any specified Person means the power to direct or cause the direction
of the management and policies of such Person, directly or indirectly,

 

-13-



--------------------------------------------------------------------------------

whether through the ownership of voting securities, by Contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative of the
foregoing.

 

“Cash and Cash Equivalents” means cash and other liquid assets, including, but
not limited to, bank deposits, paper currency and coins, negotiable money orders
and checks, U.S. Treasury bills and money-market fund shares.

 

“Commission” means the Securities and Exchange Commission or any governmental
body or agency succeeding to the functions thereof.

 

“Fair Market Value” means, with respect to any Readily Marketable Securities as
of any date, the average closing price (or last sales price) as reported in The
Wall Street Journal of a share or other identifiable portion of such Readily
Marketable Securities on the applicable market (as defined below) for the 5 most
recent trading days occurring during the 15 calendar-day period ending on the
business day immediately preceding the applicable date. For purposes hereof, the
“applicable market” shall mean that national securities exchange or automated
quotation system on which the Readily Marketable Securities in question are
listed or traded having the largest volume of trading in such Readily Marketable
Securities during the 30 calendar days immediately preceding the date of such
determination.

 

“Material Adverse Effect” means any circumstance, change in or effect on the
Company or the Merchandising Business that, individually or in the aggregate
with any other circumstances, changes in or effects on the Company or the
Merchandising Business (i) is materially adverse to the business, affairs,
assets, liabilities, results of operations or the condition (financial or
otherwise) of the Company or the Merchandising Business, or (ii) likely would
materially adversely affect the ability of the Company to operate and conduct
the Merchandising Business from and after the date of the Spinoff.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Readily Marketable Securities” means equity and debt securities that are listed
for trading on a United States exchange or automated quotation system (which
shall not include, however, the pink sheets or other similar “penny stock”
market).

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

 

Section 12. TERMINATION. This Agreement may be terminated at any time prior to
the Closing as follows:

 

(a) by mutual written consent of Alloy, the Company and MLF;

 

(b) by any of Alloy, the Company or MLF if any governmental entity shall
institute any suit or action challenging the validity or legality of, or seeking
to restrain the consummation of, the transactions contemplated by this Agreement
(including, without limitation, the issuance of Rights pursuant to the Rights
Offering);

 

-14-



--------------------------------------------------------------------------------

(c) by Alloy or the Company, if MLF has breached in any material respect any
representation, warranty or covenant contained in this Agreement, provided that
the Company has notified MLF of the breach, and the breach has continued without
cure for a period of 15 days after the notice of such breach;

 

(d) by MLF, if Alloy or the Company has breached any representation, warranty,
or covenant contained in this Agreement in any material respect, provided that
MLF has notified the Company and Alloy of the breach, and the breach has
continued without cure for a period of 15 days after the notice of such breach;

 

(e) by either Alloy or MLF if the Spinoff is not consummated on or prior to
December 31, 2005;

 

(f) by Alloy at any time prior to consummation of the Spinoff; and

 

(g) by the Company at any time after consummation of the Spinoff and prior to
consummation of the Rights Offering.

 

Section 13. INDEMNIFICATION.

 

(a) (i) The Company and Alloy jointly and severally agree to indemnify, defend
and hold harmless MLF, each MLF Fund, their members, directors and officers, and
any person who controls MLF or any MLF Fund within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, and the successors and
assigns of all of the foregoing persons, from and against any loss, damage,
expense, liability or claim (including the reasonable cost of investigation)
which, jointly or severally, MLF, any MLF Fund or any such person may incur
under the Securities Act, the Exchange Act, the common law or otherwise, insofar
as such loss, damage, expense, liability or claim arises out of or is based upon
(A) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or in the Registration Statement as
amended by any post effective amendment thereof by the Company) or in a
Prospectus (the term Prospectus for the purpose of this Section 13 being deemed
to include any preliminary prospectus and the Prospectus as amended or
supplemented by the Company), or arises out of or is based upon any omission or
alleged omission to state a material fact required to be stated in either such
Registration Statement or such Prospectus or necessary to make the statements
made therein not misleading, except insofar as any such loss, damage, expense,
liability or claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in and in conformity with
information concerning MLF or any MLF Fund furnished in writing by or on behalf
of MLF or such MLF Fund to the Company expressly for use in such Registration
Statement or such Prospectus or arises out of or is based upon any omission or
alleged omission to state a material fact in connection with such information
required to be stated in such Registration Statement or such Prospectus or
necessary to make such information not misleading, (B) any untrue statement or
alleged untrue statement made by the Company in Section 3 hereof or the failure
by the Company to perform when and as required any agreement or covenant
contained herein or (C) any untrue statement or alleged untrue statement made by
Alloy in Section 4 hereof or the failure by Alloy to perform when and as
required any agreement or covenant contained herein. The provisions of this
Section 13 shall be

 

-15-



--------------------------------------------------------------------------------

in addition to, rather than in lieu of, and shall not affect any rights or
remedies MLF, any MLF Fund or any other such indemnitee may have pursuant to
law, contract or otherwise.

 

(i) If any action, suit or proceeding (each, a “Proceeding”) is brought against
MLF, any MLF Fund or any such person in respect of which indemnity may be sought
against the Company or Alloy pursuant to the foregoing paragraph, MLF, such MLF
Fund or such person shall promptly notify the Company and Alloy in writing of
the institution of such Proceeding and the Company or Alloy, as the case may be,
shall assume the defense of such Proceeding, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the omission to so notify the Company or Alloy
shall not relieve the Company or Alloy from any liability that the Company or
Alloy may have to MLF, such MLF Fund or any such person or otherwise, except to
the extent the Company or Alloy is materially prejudiced by such omission. MLF,
such MLF Fund or such person shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of MLF, such MLF Fund or of such person unless the employment of
such counsel shall have been authorized in writing by the Company or Alloy in
connection with the defense of such Proceeding or the Company or Alloy shall not
have, within a reasonable period of time in light of the circumstances, employed
counsel to defend such Proceeding or such indemnified party or parties shall
have reasonably concluded that there may be defenses available to it or them
which are different from, additional to or in conflict with those available to
the Company or Alloy (in which case the Company or Alloy shall not have the
right to direct the defense of such Proceeding on behalf of the indemnified
party or parties), in any of which events such fees and expenses shall be borne
by the Company or Alloy and paid as incurred (it being understood, however, that
the Company or Alloy shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding and such fees and
expenses shall be reasonable under the circumstances). The Company or Alloy
shall not be liable for any settlement of any Proceeding effected without its
written consent but if settled with the written consent of the Company or Alloy,
the Company or Alloy agrees to indemnify and hold harmless MLF, each MLF Fund
and any such person from and against any loss or liability by reason of such
settlement. Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
sentence of this paragraph, then the indemnifying party agrees that it shall be
liable for any settlement of any Proceeding effected without its written consent
if (A) such settlement is entered into more than 60 business days after receipt
by such indemnifying party of the aforesaid request, (B) such indemnifying party
shall not have fully reimbursed the indemnified party in accordance with such
request prior to the date of such settlement and (C) such indemnified party
shall have given the indemnifying party at least 30 days’ prior notice of its
intention to settle. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault, culpability or a
failure to act, by or on behalf of such indemnified party.

 

-16-



--------------------------------------------------------------------------------

(b) MLF shall, and shall, to the extent any MLF Fund shall have acquired Rights
or Common Stock pursuant to the provisions hereof, cause each MLF Fund to,
indemnify, defend and hold harmless Alloy and the Company and pay on behalf of
or reimburse them in respect of, any claims, losses or expenses, including,
without limitation, reasonable fees and expenses of counsel, which Alloy and/or
the Company may suffer, sustain, or become subject to, as a result of or
relating to or arising out of any breach of any representation, warranty,
covenant or agreement made by MLF contained in this Agreement. In addition, MLF
shall, and shall, to the extent any MLF Fund shall have acquired Rights or
Common Stock pursuant to the provisions hereof, cause each MLF Fund to,
indemnify and hold harmless the Alloy, the Company, each of its directors and
officers and each underwriter (if any) and each person, if any, who controls the
Company or any such underwriter within the meaning of the Securities Act or the
Exchange Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company, such directors and officers, underwriter, or
controlling person may become subject under the Securities Act, Exchange Act,
state securities or blue sky laws or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which any shares acquired pursuant
to the provisions hereof were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in such registration
statement, or any amendment or supplement to the registration statement, or
arise out of or are based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company for any legal or any
other expenses reasonably incurred by the Company in connection with
investigating or defending any such loss, claim, damage, liability or action, if
the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of MLF or any
MLF Fund specifically for inclusion in such registration statement, prospectus,
amendment or supplement; provided, however, that the obligations of MLF and the
MLF Funds hereunder shall be limited to an amount equal to the net proceeds
received by MLF and the MLF Funds sold as contemplated therein. The provisions
of this Section 13 shall be in addition to, rather than in lieu of, and shall
not affect any rights or remedies Alloy and the Company may have pursuant to
law, contract or otherwise.

 

Section 14. MISCELLANEOUS.

 

(a) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto will bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not. No party may assign this agreement without the prior written consent of the
other parties, which consent shall not be withheld, conditioned or delayed
unreasonably. In addition, MLF, with the consent of Alloy and the Company, which
consent shall not be withheld, conditioned or delayed unreasonably, may assign
all or a portion of its rights hereunder to one or more senior executives of the
Company or to one or more of MLF’s Affiliates; provided, that no such assignment
shall relieve MLF of any of its obligations hereunder.

 

(b) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive

 

-17-



--------------------------------------------------------------------------------

the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(d) Construction. Whenever the context requires, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, feminine and neuter. The titles and subtitles used in this
Agreement are used for convenience only and are not considered in construing or
interpreting this Agreement. All references to Sections and Paragraphs refer to
sections and paragraphs of this Agreement. The use of the word “including” in
this Agreement shall be by way of example rather than limitation.

 

(e) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of each of the parties hereto.

 

(f) Counterparts; Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same Agreement. This Agreement may be executed by
facsimile signature.

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without reference to
(i) its judicially or statutorily pronounced rules regarding conflict of laws or
choice of law to the extent that the application of the law of another
jurisdiction would be required thereby; (ii) where any instrument is executed or
delivered; (iii) where any payment or other performance required by any such
instrument is made or required to be made; (iv) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; (v) where any action or other proceeding is instituted or pending;
(vi) the nationality, citizenship, domicile, principal place of business, or
jurisdiction or organization or domestication of any party; (vii) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than the State of New York; or (viii) any combination of the foregoing.
Any action, suit or proceeding initiated by either party hereto against the
other party hereto under or in connection with this letter agreement shall be
brought only in a state or federal court located in the State of New York,
County of New York. Each party hereto submits itself to the exclusive
jurisdiction of any such court, waives any claims of forum non conveniens and
agrees that service of process may be effected on it by the means by which
notices are to be given pursuant to this agreement.

 

(h) Notices. Any notice required or permitted to be given hereunder shall be in
writing, and shall be either (i) personally delivered, (ii) sent by U.S.
certified or registered mail, return receipt requested, postage prepaid,
(iii) sent by Federal Express or other reputable

 

-18-



--------------------------------------------------------------------------------

common carrier guaranteeing next business day delivery, (iv) by electronic mail;
or (iv) by facsimile, in any event to the respective addresses of the parties
set forth below, or to such other place as any party hereto may by notice given
as provided herein designate for receipt of notices hereunder. Any such notice
shall be deemed given and effective upon receipt or refusal of receipt thereof
by the primary party to whom it is to be sent; provided, however, a notice
delivered by electronic mail or facsimile after 5:00 PM on any day shall be
deemed received on the next business day.

 

If to the Alloy or Company:

  

Alloy, Inc.

    

435 Hudson Street,

    

New York, New York 10014

    

Attn: Chief Executive Officer

    

Fax: (212) 244-4311

with a copy

    

(which shall not constitute notice) to:

  

Richard M. Graf

    

Katten Muchin Rosenman LLP

    

1025 Thomas Jefferson St, NW

    

Washington, DC 20007

    

Fax: (202) 339-6058

If to MLF:

  

MLF Investments LLC

    

455 North Indian Rocks Road, Suite B

    

Belleair Bluffs, Florida 33770

    

Attn: Matthew L. Feshbach

    

Fax: (727) 587-0885

with a copy

    

(which shall not constitute notice) to:

  

Steven Wolosky

    

Olshan Grundman Frome Rosenzweig & Wolosky LLP

    

Park Avenue Tower

    

65 East 55th Street

    

New York, NY 10022

    

Fax: (212) 451-2222

 

(i) This Agreement constitutes and comprises the entire agreement and
understanding between parties hereto as of the date hereof with regard to the
subject matter hereof and there are no other prior or contemporaneous written or
oral agreements, undertakings, promises, warranties or covenants respecting such
subject matter not expressly set forth herein. Without limiting the generality
of this Section 14(i) and notwithstanding anything in this Agreement to the
contrary, no party is making any representation or warranty whatsoever, oral or
written, express or implied, in connection with the transactions contemplated by
this Agreement other than those set forth in Sections 3, 4 or 5 of this
Agreement and no party is relying on any statement, representation or warranty,
oral or written, express or implied, made by any other party except for the
representations and warranties set forth in Sections 3, 4 or 5 of this
Agreement.

 

-19-



--------------------------------------------------------------------------------

(j) Costs and Expenses. The Company and Alloy shall be responsible for all
expenses incurred by it related hereto, to the Spinoff, the Rights Offering, or
otherwise related to the subject matter hereof. The Company shall be responsible
for any and all costs and expenses (including reasonable attorney’s fees)
incurred by MLF and the MLF Funds relating to the Spinoff and the Rights
Offering or otherwise related to the subject matter hereof.

 

(k) Parties at Interest. This Agreement has been and is made solely for the
benefit of the Company, Alloy and MLF, and to the extent provided in Section 13
hereof the controlling persons, directors and officers referred to in such
section, and their respective successors, assigns, heirs, personal
representatives and executors and administrators. No other person, partnership,
association or corporation shall acquire or have any right under or by virtue of
this Agreement.

 

(l) Resignation from Alloy’s Board. In connection with the Spinoff and the
transactions contemplated hereby, Matthew L. Feshbach, a controlling person of
MLF, hereby agrees with Alloy that he shall be recommended for reelection to
Alloy’s board of directors for one additional term of up to three (3) years when
his current term expires in 2006, but that he shall not be nominated for, or
reelected by the Alloy board of directors at any time thereafter for, any
additional term on the Alloy board. Notwithstanding the foregoing, Matthew L.
Feshbach may resign from the Alloy board at any time.

 

* * * * *

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Standby Purchase
Agreement on the date first written above.

 

ALLOY, INC. By:        

Name:

   

Title:

dELiA*s, INC. By:        

Name:

   

Title:

MLF INVESTMENTS LLC By:        

Name:

   

Title:

  Matthew L. Feshbach (for the sole purpose of evidencing his agreement to the
provisions of Section 14(l) hereto.

 

-21-